                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION

VICKIE AUBREY and                                                                      PLAINTIFFS
HAMZA ALMARZOOQ

v.                                    No. 4:17CV00446 JLH

ZAMAM, LLC; and SYED HUSSAIN                                                        DEFENDANTS

                                           JUDGMENT

       This Court previously entered judgment in favor of Vickie Aubrey against Zamam, LLC, and

Syed Hussain in the amount of $18,529.42. The Court also entered judgment in favor of Hamza

Almarzooq in the amount of $29,290.00. The plaintiffs have now filed a motion for costs and

attorneys’ fees. Pursuant to the Order entered separately today, judgment is entered in favor of the

plaintiffs for costs and attorneys’ fees in the total amount of $40,815.62. That sum is in addition to

the amounts awarded separately to Aubrey and Almarzooq. Post-judgment interest will accrue at

the rate of 2.67 percent. Garnishment and execution may issue.

       IT IS SO ORDERED this 29th day of November, 2018.




                                                      J. LEON HOLMES
                                                      UNITED STATES DISTRICT JUDGE
